EXHIBIT 10.1

MASTER PRIVATE PLACEMENT
ENGAGEMENT LETTER



PERSONAL AND CONFIDENTIAL



September 14, 2005



Mr. Clark Wilson, Chief Executive Officer
Wilson Holdings Inc.
2700 Via Fortuna, Suite 400
Austin, Texas 78746



Dear Mr. Wilson:


You have indicated that Wilson Holdings Inc. (the "Company") desires to obtain
financing for general corporate purposes. The purpose of this letter is to set
forth the agreement between the Company and Tejas Securities Group, Inc.
(“Tejas”) regarding the services to be performed by Tejas.

In connection with the proposed private placement (the “Offering”) by the
Company of shares (the “Shares”) of the Company’s Common Stock (“Common Stock”)
in an amount between 5,000,000 and 8,000,000 Shares, priced between $4.25 and
$5.50 per Share, and on such other terms and conditions to be established by
mutual agreement at the time of sale, the Company and Tejas agree:

1 .    (a)    Prior to the sale of the Shares to any offeree or any person
advising such offeree, they shall: (i) be furnished information by the Company
pertaining to the Shares and the terms and conditions of the offering, and (ii)
be given the opportunity by the Company to ask questions and receive answers
concerning the Company and the Shares and the terms and conditions of the
offering.                                (b)    The final offering documents
(the “Offering Documents”) signed or utilized in connection with the placement
of the Shares, including, but not limited to, any stock purchase agreement or
any private placement memorandum (the “Placement Memorandum”), will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make such information not misleading.                (c)    The
Company covenants that it shall promptly notify Tejas if, because of
the occurrence of any event or condition, the passing of time or otherwise, any
of the Offering Documents, shall, prior to final purchase of the Shares, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements, in light of the circumstances under which they
were made, not misleading. The Offering Documents shall be amended in form and
substance so that after giving effect to such amendment, the Offering Documents
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements in light of the circumstances
under which they were made, not misleading.                                     
                  (d)    The Company shall furnish or make available to Tejas or
its authorized representatives any and all documentation and information
reasonably requested in connection with Tejas’ due diligence efforts regarding
this placement, including but  not limited to, a “comfort” letter from its
independent public accountants for the Placement Memorandum, including all
filings incorporated by reference therein.        


--------------------------------------------------------------------------------

            (e) Except for the Shares and the issuance of stock options or the
underlying shares of common stock relating thereto issuable pursuant to options
issued under the Company’s employee stock plan or any other shares of common
stock underlying derivative securities of the Company outstanding on the date
hereof, the Company shall not offer to sell any securities of the same class or
similar securities as the Shares from the date hereof until after a period of
six (6) months has elapsed after the date of the last sale of the Shares if such
offer or sale would result in the offering contemplated by this agreement or the
new proposed offering violating any applicable securities laws, rules or
regulations.   2.      The Company hereby appoints Tejas as its exclusive agent
to attempt to arrange the private placement of the Shares during the period
commencing on the date of execution of this letter by the Company and ending on
45 days after the finalization of the Offering Documents (the “Offering
Period”), which may be extended by mutual written agreement of the parties
hereto (and any reference hereinafter to the Offering Period shall mean the
Offering Period as so extended). Subject to the terms and conditions herein set
forth, Tejas accepts such appointment and shall use its commercially reasonable
best efforts to find purchasers for all of the Shares, who can satisfy the
Company that they qualify as "accredited investors" pursuant to Rule 501
promulgated under the Securities Act of 1933 (the "1933 Act"). Tejas makes no
warranty or guaranty of its success in placing the Shares. Tejas’ agency
hereunder is coupled with an interest and such agency shall continue until the
termination of the Offering Period. The Company shall have the right to reject
any and all proposed purchasers of the Shares for any reason the Company deems
reasonable. This paragraph 2 and paragraphs 4, 5 and 7 below shall survive any
termination of this Agreement.  Notwithstanding the foregoing, in the event that
a potential purchaser of the Shares (an "Offeree") is introduced to the Company
by Tejas during the Offering Period and the Offeree purchases securities from
the Company after the expiration of the Offering Period, at any time during a
period of twelve (12) months from the date of this Agreement, Tejas shall be
entitled to the same fees and warrants provided for below with respect to such
purchase had the purchase occurred during the Offering Period.   3.      During
the Offering Period, the Company shall not, directly or indirectly (except
through Tejas), offer to sell, or attempt to offer or sell, or solicit any offer
to buy, or otherwise negotiate in respect of, any of the Shares and thereby
represents and warrants that it has not heretofore done any of the foregoing.  
4.      Upon the closing of the sale of Shares to one or more Offerees and the
receipt by the Company of the proceeds thereof, the Company shall pay Tejas a
fee in cash at closing equal to three percent (3%) of the gross proceeds from
the sale of Shares contemplated by this agreement. The Company also agrees to
reimburse Tejas for all documented out-of-pocket expenses (exclusive of legal
fees and expenses) incurred on this project, and upon execution of this
agreement is paying to Tejas a non-refundable retainer of $150,000, against
which its expenses shall be initially charged. The fees and expenses of Tejas
shall not exceed $150,000 without first obtaining the prior written consent of
the Company. In addition, the Company shall also be responsible for all of
Tejas’ reasonable and actual legal fees and  



2


--------------------------------------------------------------------------------

    expenses in an amount not to exceed $75,000, which shall be paid by the
Company promptly upon receipt of an invoice relating thereto. All the foregoing
expense reimbursements are not contingent upon the successful completion of the
transaction contemplated hereunder.  The Company shall be responsible for, and
shall make, all filings required under state and federal securities laws in
connection with the transaction contemplated by this agreement, and shall pay
all costs and expenses (including legal and filing fees) in connection
therewith.                5 .    (a)    The Company agrees, for a price of one
dollar ($1.00) to sell to Tejas (which shall be issued to Tejas or its
designees), concurrently with, but subject to and contingent on the 
consummation of the successful sale of the Shares, Common Stock Purchase
Warrants ("Warrants") in the amount of One Hundred Fifty Thousand (150,000)
shares of common stock for each One Million (1,000,000) Shares placed by Tejas.
By way of example, if Tejas is successful in placing the sale of 8,000,000
Shares, then Tejas will be entitled to a warrant to purchase 1,200,000 shares of
Common Stock. All shares of Common Stock issuable upon the exercise of such
Warrants will be issuable out of the authorized unissued shares of Common Stock
of the Company. Such Warrants will have a term of ten (10) years and may be
exercised as to all or any lesser number of shares of Common Stock covered
thereby,  commencing at the end of the Offering Period. The Warrants shall be
transferable (subject to applicable securities laws) and shall contain
provisions that require registration for re-sale of the underlying Common Stock,
with the registration to remain effective for two years from issuance and the
Company hereby undertakes to, after the expiration of such two year period,
provide such instructions to its transfer agent that certificates representing
such underlying Common Stock shall be issued without a legend if such shares of
Common Stock are to be issued pursuant to a net cashless exercise (whether in
full or in part, and such Warrants shall provide for exercise on such a basis). 
                                                                               
                              (b)    The exercise price of the Warrants shall be
equal to the effective price of the Shares  sold by this Offering (without
regard to the Warrants). The exercise price and the number of shares of Common
Stock issuable upon exercise of the Warrants shall be subject to adjustment in
connection with stock splits, reverse stock splits, recapitalizations and
similar events.                        (c)    Additionally, the Company agrees
that Tejas will have, for a period of twelve (12) months from the date of this
Agreement, the right to participate on the same terms and conditions as any
other managing underwriter or placement agent in any public offerings, private
placements or any other equity or debt financings that may be undertaken by the
Company on terms and conditions customary for similar transactions. In the event
of a breach of this paragraph 5(c), Tejas will be entitled to receive the same
fee it is receiving under this Agreement for any such financing.               
                 


6.      Prior to the sale of any of the Shares, the Company shall make customary
representations and warranties to Tejas and the purchasers of the Shares.   7. 
    The Company agrees to indemnify Tejas as set forth in Schedule I attached
hereto, which is to be an integral part of this Agreement.  



3


--------------------------------------------------------------------------------

8.      Any dispute, controversy or claim arising out of, relating to, or in
connection with, this Agreement or the breach, termination or validity hereof
shall be settled by submission to arbitration before the National Association of
Securities Dealers, Inc. ("NASD"), pursuant to the Code of Arbitration Procedure
of that organization. All parties agree to the jurisdiction of the NASD for such
purposes. If arbitration before the NASD is not available, the parties shall
arbitrate pursuant to the rules of the American Arbitration Association.   9.   
  Except where otherwise herein provided all notices, information, consents and
other communications required or permitted by the provisions of this Agreement
to be given, sent by any party, shall be in writing and shall be deemed to be
properly given when: (i) delivered personally to any of the hereinafter
designated addressees or the named representatives thereof; (ii) mailed by
prepaid certified or registered mail, return receipt requested; or (iii) when
sent by telephone facsimile, telegram, cable or email; and in each instance
addressed to such party at the respective address as follows (in each such case
promptly confirmed with a copy thereof sent as in (ii)):  

If to the Company:    If to Tejas:    Wilson Holdings Inc.    Tejas Securities
Group, Inc.  2700 Via Fortuna, Suite 400    8226 Bee Caves  Austin, Texas 78746 
  Austin, TX 78746  Attn: Mr. Clark Wilson, Chief Executive Officer    Attn: Mr.
John Gorman 

Either party may at any time change its respectively designated address above by
giving notice thereof to the other parties hereto.

10.      The Company acknowledges that Tejas has been retained hereunder solely
as an adviser to the Company, and not as an adviser to or agent of any other
person, and that the Company's engagement of Tejas is as an independent
contractor and not in any other capacity including as a fiduciary. Neither this
engagement, nor the delivery of any advice in connection with this engagement,
is intended to confer rights upon any persons not a party hereto (including
security holders, employees or creditors of the Company) as against Tejas or our
affiliates or their respective directors, officers, agents and employees.   11. 
    This agreement is governed by the laws of the State of Texas, without regard
to conflicts of law principles, and will be binding upon and inure to the
benefit of the Company and Tejas and their respective successors and assigns.
This agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement. Neither this Agreement nor any provisions hereof shall be modified
except by an instrument in writing, signed by both parties.  



4


--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please so indicate by
signing and returning to us the enclosed copy.

    Very truly yours,            Tejas Securities Group, Inc.   By:    /s/
Morris D. Weiss______      Morris D. Weiss      Managing Director 


Agreed to and accepted this 14th day of September, 2005

Wilson Holdings Inc.       By:    /s/ Clark Wilson                    Clark
Wilson     Chief Executive Officer





5


--------------------------------------------------------------------------------



SCHEDULE I


1.      The person or entity (the "Company") engaging the services of Tejas
Securities Group, Inc. (“Tejas”) pursuant to the attached agreement (the
"Agreement") hereby agrees to indemnify and hold harmless Tejas and its
affiliates, the respective directors, officers, employees, and agents of Tejas
and its affiliates, and each other person or entity, if any, controlling Tejas
or any of its affiliates (Tejas and each of the foregoing persons or entities
being each referred to herein as an "Indemnified Party") from and against any
and all losses, claims, actions, damages and liabilities whatsoever, joint or
several, and expenses incurred by them (including, without limitation reasonable
fees and disbursements of counsel) to which any such Indemnified Party may
become subject which (a) are related to or arise out of (i) action taken or
omitted to be taken (including, without limitation, any untrue statements made
or any statements omitted to be made) by the Company, or (ii) action taken or
omitted to be taken by an Indemnified Party at the Company's direction; or (b)
are otherwise related to or arise out of Tejas activities on the Company's
behalf under the Agreement (INCLUDING, WITHOUT LIMITATION, ANY LOSSES, CLAIMS,
ACTIONS, DAMAGES, LIABILITIES (WHETHER JOINT OR SEVERAL), AND EXPENSES ARISING
OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT NEGLIGENCE OF ANY INDEMNIFIED
PARTY), and will reimburse any Indemnified Party for all reasonable expenses
(including, without limitation, reasonable fees and disbursements of counsel) as
they are incurred in connection with the investigation of, preparation for or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, regardless of whether such Indemnified Party is a party and
regardless of whether such claim, action or proceeding is initiated or brought
by or on behalf of the Company. The Company will not be liable to any
Indemnified Party under the foregoing indemnification provisions to the extent
that any loss, claim, action, damage, liability or expense otherwise subject to
indemnification under clause (b) above is finally judicially determined (after
exhaustion of all appeals or rights to appeal) to have resulted primarily and
directly from the willful misconduct or gross negligence of such Indemnified
Party. The Company also agrees that no Indemnified Party shall have any
liability (WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT OR OTHERWISE, AND
WHETHER ARISING OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR VICARIOUS LIABILITY OF SUCH INDEMNIFIED PARTY) to the
Company or its security holders or creditors related to or arising out of the
engagement of Tejas or its activities on behalf of the Company, except to the
extent that any loss, claim, action, damage, liability or expense is finally
judicially determined (after exhaustion of all appeals or rights to appeal) to
have resulted primarily from the Indemnified Party's willful misconduct or gross
negligence. The Company further agrees that it will not, without the prior
written consent of any Indemnified Party in its sole discretion, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Party is an active or potential
party to such claim, action, suit or proceeding) unless such settlement,
compromise or consent (a) includes an unconditional release of each affected
Indemnified Party from all liability arising out of such claim, action, suit or
proceeding, and (b) does not include a statement indicating, or an admission of,
any fault, culpability, or a failure to act by any affected Indemnified Party.  
2.      Promptly after receipt by an Indemnified Party of notice of any claim or
complaint or the commencement of any action or proceeding with respect to which
indemnification may be sought hereunder, such  



6


--------------------------------------------------------------------------------

  Indemnified Party shall notify the Company in writing of such claim or
complaint or of the commencement of such action or proceeding, but the failure
to so notify the Company will not relieve the Company from any liability which
it may have hereunder or otherwise, except to the extent that such failure
results in the Company's forfeiture of material rights or defenses. If the
Company so elects or is requested by such Indemnified Party, the Company will
assume the defense of such action or proceeding, including without limitation,
the employment of counsel satisfactory to such Indemnified Party in its sole
discretion, and the payment of the fees and disbursements of such counsel. Each
Indemnified Party shall have the right to employ separate counsel in any such
action or proceeding and to participate in the defense thereof, but the fees and
expenses of such separate counsel shall be at the expense of such Indemnified
Party unless (a) the employment thereof has been specifically authorized by the
Company; (b) the Company has failed to promptly assume or to diligently conduct
the defense and employ counsel acceptable to such Indemnified Party in its sole
discretion; or (c) the named parties, or parties threatened to be named, to any
such action or proceeding (including, without limitation, any impleaded parties
or parties threatened to be impleaded) include both such Indemnified Party and
the Company, and such Indemnified Party shall have been advised by such counsel
that there may be one or more legal defenses available to it which are different
from or additional to those available to the Company (in each of which cases
such Indemnified Party shall have the right to employ its own counsel and in
each of such cases any fees and expenses of such counsel shall be paid by the
Company). The Company shall pay the fees and expenses of legal counsel engaged
in accordance with the foregoing provisions promptly after such fees and
expenses are invoiced.   3.      In the event that an Indemnified Party is
requested or required to appear as a witness or otherwise participate
(including, without limitation, through deposition or other discovery) any
action or proceeding brought by or on behalf of, or against, the Company in
which such Indemnified Party is not named as a defendant, the Company agrees to
reimburse Tejas or the Indemnified Party, as the case may be, for all reasonable
expenses incurred by it, as incurred, in connection with such Indemnified
Party's appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and disbursements of its legal counsel, and to
compensate Tejas or the Indemnified Party, as the case may be, in an amount to
be mutually agreed upon.   4.      If for any reason (other than as specified in
the second sentence of Paragraph 1 above) the benefits of the foregoing
indemnification or reimbursement provisions are unavailable to an Indemnified
Party or insufficient to hold any Indemnified Party harmless in respect of any
losses, claims, actions, damages, liabilities or expenses (or actions in respect
thereof) referred to herein, then the Company and Tejas shall contribute to the
amount paid or payable by any of the Indemnified Parties as a result of such
claim, action, damage, loss, liability or expense in such proportion as is
appropriate to reflect not only the relative benefits received by the Company,
on the one hand, and Tejas, on the other hand, from Tejas engagement under the
Agreement referred to above, but also the relative fault of the Company, on the
one hand, and Tejas, on the other hand, as well as any other relevant equitable
considerations; provided, that Tejas obligation to make contribution will not
exceed under any circumstances the amount of fees actually received by Tejas
from the Company pursuant to the Agreement. The relative benefits received by
the Company, on the one hand, and Tejas, on the other hand, shall be deemed to
be in the same proportions as (i) the total value paid or proposed to be paid or
received or proposed to be received by the Company or its stockholders pursuant
to the transaction, whether or not consummated, for which Tejas is engaged to
render financial advisory services, bears to (ii) the fees paid or proposed to
be paid to Tejas in connection  



7


--------------------------------------------------------------------------------

  with the Agreement. The relative fault of the Company, on the one hand, and
Tejas, on the other hand, shall be determined by reference to, among other
things, the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent the alleged act, statement or omission giving
rise to such loss, claim, action, damage, liability or expense. The Company and
Tejas agree that it would not be just and equitable if contribution were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Paragraph 4. The amount paid or payable by an Indemnified Party as a result of
the losses, claims, actions, damages, liabilities or expense (or actions in
respect thereof) referred to above in this Paragraph 4 shall be deemed to
include any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such claim. No person or entity
guilty of fraudulent misrepresentation (within the meaning of Section I I (f) of
the Securities Act) shall be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation. If indemnification and
reimbursement is available under the preceding Paragraphs of this Schedule I,
that indemnification and reimbursement (in accordance with its terms) shall
apply without regard to relative fault or other equitable considerations
referred to in this Paragraph 4.   5.      The foregoing indemnification,
reimbursement and contribution obligations of the Company shall be (i)
cumulative of and in addition to any rights that any Indemnified Party may have
at common law or otherwise, and (ii) APPLICABLE, TO THE EXTENT SET FORTH ABOVE,
REGARDLESS OF WHETHER SOLE OR CONCURRENT NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE), STRICT LIABILITY OR VICARIOUS LIABILITY OF ANY INDEMNIFIED PARTY IS
ALLEGED OR PROVEN. No investigation or failure to investigate by an Indemnified
Party shall impair the foregoing indemnification, reimbursement and contribution
obligations of the Company or any right an Indemnified Party may have. The
Company acknowledges and agrees that Tejas has been retained to provide certain
services to the Company more specifically described in the Agreement. In such
capacity, Tejas shall act as an independent contractor, and any duties of Tejas
arising out of its engagement pursuant to the Agreement shall be owed solely to
the Company.   6.      The Company hereby consents to personal jurisdiction and
service and venue in any court in which any claim which is subject to the
foregoing indemnification, reimbursement and (if applicable) contribution
provisions is brought against any Indemnified Party.   7.      It is understood
that, in connection with Tejas above-mentioned engagement, Tejas may also be
engaged to act in one or more additional capacities, and that the terms of the
original engagement or any such additional engagement may be embodied in one or
more separate written agreements. The foregoing indemnification, reimbursement
and (if applicable) contribution provisions shall apply to the original
engagement, any such additional engagement and any modification of the original
engagement or such additional engagement and shall survive, or remain in full
force and effect following, the completion or any termination of Tejas'
engagement(s).  



8


--------------------------------------------------------------------------------